Case 1:18-cv-
18-cv-05204-JSR Document 90 Filed 10/20/20 Page 1 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
   
  
   
  
    

KENNETH FRILANDO,

Plaintiff, .
18 Civ. 5204 (ISR)

_goainst- 4.
agains JOINT PROPOSED Te,

NEW YORK CITY TRANSIT AUTHORITY PRETRIAL CONSENT ORDER

and MANHATTAN AND BRONX
SURFACE OPERATING AUTHORITY,

Defendants.

In accordance with the Court’s Individual Rules of Practice, the Parties jointly submit their
proposed Pretrial Consent Order.
Rule 4(b)(i): Joint Overview of the Case

Plaintiff Kenneth Frilando is profoundly deaf, and his primary language is American Sign
Language (“ASL”). Mt. Frilando applied for the Civil Service positions of Train Operator and
Track Worker at defendant New York City Transit Authority (NYCT”) and for the position of
Bus Operator at defendant Manhattan and Bronx Surface Transit Operating Authority
(“MaBSTOA”). The application process for the three positions yequired that Mr. Frilando take and
pass written, multiple-choice examinations. All three examinations were administered by NYCT.

For each of the three examinations, Mr. Frilando requested extra time and an ASL
interpreter for the exam instructions and the exam questions. Mr. Frilando provided NYCT with a
doctor’s note stating that Mr. Erilando “will need some additional time to complete his DCAS
[Department of Citywide Administrative Services] testing” and an Audiological Report. NYCT
agreed to provide extra time and an ASL interpreter for the oral exam instructions and any oral

communications between Mr. Frilando and NYCT’s staff member administering the exams.
Case 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 2 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 2 of 26

NYCT did not agree to provide an ASL interpreter to interpret the written examination questions
ot the written answers for Mr. Frilando. Mr. Frilando did not take any of the three exams for the
positions of Train Operatot, Bus Operator, or Track Worker.

Mr. Frilando sued Defendants for disability discrimination under city, state, and federal
anti-discrimination laws, alleging that Defendants failed to accommodate his deafness with an
ASL interpreter, among other claims that were dismissed when summary judgment on them was
awarded to Defendants.

Rule 4(b)(ii): Particularized Description of Each Party’s Remaining Claims

Plaintiffs Statement:

Mr. Frilando asserts disability-discrimination claims against Defendants under Title I of
the Americans with Disabilities Act, the Rehabilitation Act, the New York State Human Rights
Law, and the New York City Human Rights Law (“City HRL”): (1) Defendants failed to
accommodate his deafness with an ASL interpreter for written exam questions and answers,
thereby depriving him of equal participation and equally effective communication; (2) Defendants
similarly failed to accommodate the “needs” of Mr. Frilando, who is a person with a disability,
thereby depriving him of the opportunity to “enjoy the right or rights in questions” under the City
HRL; (3) Defendants treated Mr. Frilando “less well” on the basis of his disability under the City

HRL, (P1.’s Br. in Support of Summ. J. at 33, ECF No. 58 (“Under the [City HRL], it is unlawful

for an employer to treat an individual ‘less-well’ on the basis of their disability.”)!; (4) Defendants

oe

! Legal Enforcement Guidance for the City HRL explains that less-well and failure-to-
accommodate theories can be intertwined. N.Y.C. Comm’n on Human Rights, Legal Enforcement
Guidance on Discrimination on the Basis of Disability, https://on. nyc.gov/22u4LK} (June 2018),
at 76 (“Although a failure to provide a reasonable accommodation is its own distinct claim under
the NYCHRL, depending on the specific facts of the case, a failure to accommodate could also
implicate a disparate treatment claim.”); see also id, at 16 & 19 (The less-well theory prohibits
Case 1:18-cv-
18-cv-05204-JSR Document 90 Filed 10/20/20 Page 3 of 32

Case 4°18-cv-05204-JSR Document 87 Filed 10/13/20 Page 3 of 26

failed to engage in the “interactive process” with Mr. Frilando, which may also be known as the
“cooperative dialogue” under the City HRL, (Mem. & Order at 21 n.3, ECF No. 66.). Under the
City HBL, Defendants have the burden of proving undue hardship by 4@ preponderance of the
evidence.

At the summary-judgment stage, Judge Lorna G. Schofield observed that “{b]ased on the
language of the ADA and the relevant case law,” Plaintiff “is required to show only that he could
perform the essential functions of the exams for his claim of failure to accommodate his taking the
exam.” (Mem. & Order at 15, ECF No. 66.) Furthermore, Judge Schofield noted the Parties’
agreement that the underlying “exams were not developed to test English literacy, reading or
writing skills.” (Mem. & Order at 19 & 3 (“[T]he exams were not developed to measure or test
English literary of reading levels.”).) Nor did Defendants require a doctor’s note regarding an ASL
interpreter in order to approve Mr. Frilando’s request for an ASL interpreter for the oral or written
instructions. Yet Defendants attempt to relitigate this issue, contending that Mr. Frilando could not
perform the essential functions of the underlying jobs. The logical consequence of Defendants’
argument is to permit discrimination in the job application process—for race, Sex, and disability
discrimination—if an employer could arguably show that an applicant was not qualified for the
underlying position. That is not the law.

Judge Schofield reached the correct conclusion, which does not need to be relitigated.
Consider two brief examples. Federal regulations implementing the Rehabilitation Act make clear
that discrimination is prohibited in “the processing of applications for employment.” 10 CBR.

§ 4.122(c)(). Likewise, the City HRL requires “reasonable accommodations “to enable a person

ee

covered entities from “acting on assumptions about what [a person] with a disability can or cannot
do” and from making that person’s “patronage feel unwelcome.”)
Cc :18-cv-
ase 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 4 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 4 of 26

with a disability to satisfy the essential requisites of a job or enjoy the right or rights in question.”
N.Y.C. Admin. Code. § 8-107(15\(a) (emphasis added). The right or rights in question here is the
pre-employment examinations. Legal Enforcement Guidance for the City HRL rejects Defendant’s
attempt to re-litigate concluded issues: “An employer’s obligation to provide reasonable
accommodations is not limited to current employees, but equally applies to applicants and
interviewees.” N.Y.C. Comm'n on Human Rights, Legal Enforcement Guidance on
Discrimination on the Basis of Disability, https://on.nyc. gov/2zu4Lkj (une 2018), at 89.

Finally, as a factual matter, DCAS ostensibly observed these requirements in its Protocols
Respecting Examination Procedures, Veterans preference, and Bligible lists: “Where appropriate,
a reasonable accommodation will be provided for a person with a disability to enable him or her
to take the examination, and/or perform the essential functions of the job.” (Defs.’ Ex. 20 at
DEF243) (emphasis added); (P1.’s Ex. 13 at DEF243).

Defendants’ Statement:

According to the summary judgment decision in this action (ECF Doc. No. 66), Plaintiff’ s
“sole surviving theory of liability is the alleged failure to accommodate, brought under federal,
state and municipal law.” The Court should reject Plaintiff’s attempt to broaden his surviving
claims, which Plaintiff is trying to do, as reflected by Plaintiff's statement above as to his
remaining claims.

Defendants deny Plaintiff's allegation that they failed to accommodate his deafness
because they did not agree to provide him with an ASL interpreter for the written parts of the
examinations. Defendants offered a reasonable accommodation to what was a novel request for an
accommodation of this type: twice the amount of time as compared to other test-takers for Plaintiff

to take the exams, and an ASL interpreter fo interpret each exam’s oral instructions and any
.
ag

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 5 of 26

communications between Plaintiff and the NYCT staff member administering the exams. The only
accommodation request that was substantiated by a doctor’s note was one that did not specily what
Plaintiff's disability was and stated that he needed unspecified extra time for the exam. ASL as
one’s primary language is not a disability that must be reasonably accommodated, and Plaintiff
never provided NYCT with any documentation from a medical professional that even mentioned
ASL interpretation or stating Plaintiff required ASL interpretation of written exam questions and
answers because of his disability. Nevertheless, at the direction of DCAS, NYCT provided the
additional accommodation of an ASL interpreter who would interpret the oral instructions that
were given before the test began, and who would be available to interpret any further instructions
that might be given orally during the exam, or any questions Plaintiff may have had during the
exam.

Plaintiff s requested accommodation would have subjected the defendants to undue
hardship because it was not possible for NYCT to provide the requested accommodation. NYCT
is required to administer its €xams pursuant to the examination rules, regulations, and protocols of
DCAS. The tests were required to be offered in English, in accordance with DCAS test protocols,
which governed NYCT testing. DCAS. told NYCI that NYCT could provide the ASL
interpretation for only oral instructions and oral questions that arose during the exam. Further,
ASL interpretation of the exam questions and answers would fundamentally alter the nature of the
exams and create an unequal playing field among job applicants.

Plaintiff was not qualified for any of the three positions for which he applied. Therefore,
he cannot prove the prima facte elements of a faikure to accommodate claim, and the Court should
dismiss his failure to accommodate claims. Although Judge Schofield’s summary judgment

decision held Plaintiff need not prove he was qualified for the positions to which he applied, the
Case 1:18-cv-
v-05204-JSR Document 90 Filed 10/20/20 Page 6 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 6 of 26

law of the case doctrine is “admittedly discretionary and does not limit a court’s power to
reconsider its own decisions prior to final judgment.” Virgin Atl. Airways, Lid. v. Nat'l Mediation
Bd., 956 F.2d 1245, 1255 (2d Cir, 1992). Extor 1s one reason to reconsider a prior decision.
Petitions of Kinsman Transit Co., 388 F.2d 821, 825, 0.9 (2d Cir. 1968) (‘the “law of the case’
doctrine permits a change of position if it appears that the court's original ruling was erroneous”).
Judge Schofield erred by departing from prior cases, inchuding Williams v. MTA Bus Co.,

where the plaintiff was represented by the same attorneys representing Plaintiff here:

Asa preliminary matter, Plaintiff asserts in his briefing that the

question of whether he was qualified for the Assistant Stockworker

position is irrelevant, and that the “key issue” is instead whether he

was qualified to take the exam. (Pl. Mem, at 15; Pl. Reply, at 2-4.)
The Court finds this argument unpersuasive.

It is well-settled and uncontroversial law that a plaintiff asserting a
disability discrimination claim in the employment context must be
able to demonstrate — as part of a prima facie case — that he or she

was qualified for the position at issue.

Williams v. MTA Bus Co,, No. 17CV7687 (DF), 7020 WL 1922911, at *7 (S.D.N.Y. Apt. 20,
2020), reconsideration denied, No. 170V7687 (DF), 9020 WL 4904058 (S.D.N.Y. Aug. 20,
2020), see also Douris v. Bucks Cnty, No, 04-CV-232, 2005 U.S. Dist. LEXIS 1279, at *18 (E.D.
Pa, Jan. 31, 2005) (dismissing claim brought under Title 1 of the ADA where “[e}ven though
Plaintiff points to possible discriminatory treatment [in the job application process],” plaintiff
failed to demonstrate he was otherwise qualified to perform the essential functions of the job,
with or without a reasonable accommodation).

Judge Schofield erred by departing from the fundamental principle that the protections of
the ADA expressly apply only to “qualified” individuals who can perform the essential functions
of the job, with or without an accommodation, and not to unqualified individuals. See Stevens V.

Rite Aid Corp., 851 F.3d 224, 228-29 (2d Cur. 2017). In Stevens, the Second Circuit explained
Case 1:18-cv-
v-05204-JSR Document 90 Filed 10/20/20 Page 7 of 32

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 7 of 26

that the “ADA prohibits discrimination in employment against “a qualified individual on the
basis of disability.” Id. A “qualified individual” is one who, with or without reasonable
accommodation, can perform the essential functions of the “employment position” that the
individual “holds or desires.” Jd. The “employment position” that Plaintiff “desire[d]” was
Train Operator, Bus Operator, or Track Worker-——not test-taker.

Judge Schofield’s decision gives job applicants more expansive rights than employces.
Settled law is that disabled employees have no claim if they are not qualified for a position even
if discriminated against. See, e.g, Howard v. City of New York, 62 F. Supp. 4d 312, 319-20
(S.D.N.Y. 2014) (“if the consequences of the handicap are such that the employee is not
qualified for the position, then a firing because of that handicap is not discriminatory, even
though the firing is solely by reason of the handicap”) (internal quotation and citation omitted).
But Judge Schofield’s decision, if adhered to, allows job applicants to maintain claims for
separate stages of the pre-employment process despite being not qualified for the positions they
seek. No policy underlying the federal, state, or city laws prohibiting discrimination on the basis
of a disability justifies giving job applicants more expansive rights than employees.

Further, because Plaintiff could not have obtained any of the positions to which he applied,
he has suffered no injury, which not only eliminates money damages but also means that Plaintiff
lacks standing.

Rule 4(b)dii): Facts on Which the Parties Agree
Ls Mr. Frilando is profoundly deaf,
2 Mr. Frilando’s deafness is a disability within the meaning of the city, state, and

federal anti-discriminations laws at issue.
Cu

Case 4:1.8-cv-05204-JSR Document 87 Filed 10/13/20 Page 8 of 26

3 Mr. Frilando provided Defendants with an audiological report, and ina June 8, 2017

email from Mr. Frilando to the NYCT, Mr. Frilando wrote that he is deaf.

4, Defendants yeceive federal financial assistance.

en English and does not understand

5. Mr. Frilando cannot be understood in spok

spoken English.
6. Mr, Frilando’s primary Janguage is ASL. His second language is English. He has

\mited abilities to “lip read” and does not use speech to communicate.
7, In 2017, Mr. Frilando applied for the position of Train Operator at NYCT and for

aBSTOA. In 2018, Mr. Frilando applied for the position of Track

the position of Bus Operator at M:

Worker at NYCT.
8. For each of the three positions, Mtr. Frilando was required to take and pass 4

multiple-choice examination.
g, Defendants did not verify Mr. Frilando’s qualifications for the positions of Train
Operator, Bus Operator, of Track Worker. It is customary that such an investigation would be done
after an applicant takes and passes the required exaln for a position.

10, With respect to the required exams for the three positions for which he applied, Mr.

d an ASL interpreter for the oral instructions and the written

Frilando requested extra time an

questions.
ecause of a disability to

li, NYCT instructs applicants requesting an accommodation b
submit a written request not later than 30 days prior to the test date. The request must include, infer
alia, the specific nature of the applicant’s disability, 4 justification for the special accommodations,
and documentation corroborating the applicant’ g disability by 4 doctor or agency authorized for

this puxpose.
Case 1:18-cv-
05204-JSR Document 90 Filed 10/20/20 Page 9 of 32

Document 87 Filed 10/13/20 Page 9 of 26

Case 4:18-cv-05204-JSR

12. In support of his request for extra time and an ASL interpreter, Mr. Frilando

th two documents: (a) an audiological report dated January 27, 2010 and (b) a

nuary 22, 2015, which stated, “Plea
to complete his DCAS testing.”

provided NYCT wi
se note that as the

note from Dr. Lawrence J, Marino dated Ja

ando will need some additional time

result of his disability, Mr. Fril
medical

Mr, Frilando never provided NYCT with documentation from any

TS.
questions and answers

an ASL interpreter for the exam.

professional stating that he required

because of his disability.
ion to Mr. Frilando, NYCT received from Mr.

14, Prior to offering an accommodat
an Audiological Report and

Frilando an email stating that he was deaf and another email attaching

a note from Dr. Lawrence J. Marino.
test exainination

15. Defendants do not provide translation or interpretation services of
questions to test-takers who claim they need such an accommodation because their primary

language is not English.

16. NYCT asked DCAS how to respond to Mr. Frilando’s request.

ance with DCAS’s instructions.

17. NYCTis required to administer exams iD accord:
ontinuance of employment of all employees of

1g. The appointment, promotion, and ¢
d regulations of DCAS.

NYCT is governed by the New York Civil Service Law and the rules an
19,  DCASand NYCT entered into a Memorandum of Understanding in 201 1 and again
in 2018, both of which provided that NYCT shall develop, administer, and score open competitive

examinations for certain NYCT job titles.
Memorandum of Understanding between

ant to both the 2011 and 2018
s during 2017 and 2018, NYCT wa

including DCAS’s General Bxamination Regulations {the

20, Pursu
s required to comply

DCAS and NYCT, in administermg exam:

with DCAS’s instructions,
Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 10 of 26

“Regulations’) and Protocols Respecting Examination Procedures, Veterans Preference, and
Eligible lists (the “protocols”), and any amendments of changes made by DCAS to its General
Examination Regulations or Protocols Respecting Examination Procedures, Veterans Preference,
and Eligible lists.

a1, Pursuant toa Memorandum of Understanding entered into in January 2006, NYCT
has developed, administered, and scored exams for MaBSTOA job titles pursuant to the same
policies and procedures used for NYCT job titles.

29, NYCT notified Mr. Frilando that he would receive extra time to complete the exams
and an ASL interpreter for the oral or written exam instructions and any communications between
Mr. Frilando and Defendants’ staff member administering the exams. Mr. Frilando responded that
he would take the exams.

93. Mr. Frilando never took any of the three examinations.

94. Previously, in the spring of 2017, Me. Frilando bad taken a pre-employment
examination for 4 Sanitation Worker position with the City of New York. The exam was
administered by DCAS. DCAS agreed to provide an ASL interpreter for the written exam
‘nstructions and any oral instructions. By mistake, and contrary to what DCAS had agreed to
provide, the ASL interpreter interpreted not only the exam instructions, but also the written
multiple-choice answer options.

Rule 4(b)(iv): Facts That Are Disputed

1, Mr. Frilando’s proficiency in reading the English language.

Plaintiff's contention: Mr. Frilando’s primary language is American Sigo Language, and
so he contends that taking the pre-employment examinations without an. ASL interpreter prevents

him from receiving equal participation or equally effective communication—that is, whatever is

10
Case 1:18-cv-
05204-JSR Document 90 Filed 10/20/20 Page 11 of 32

Case 4:1.8-cv-05204-JSR Document 87 Filed 10/13/20 Page 11 of 26

written would not be as clear and understandable to Mr. Frilando as it is for applicants who do not
have disabilities. Notably, under the City HRL, every requested accommodation is reasonable
uniess it imposes an undue hardship on Defendants.

At the summary-judgment stage, Judge Lorna G. Schofield noted the Parties’ agreement,
which was supported by sworn deposition testimony, that the underlymg examinations were not
developed to measure oF test English literacy, reading, or writing skills, Defendants are not aware
if a particular English reading level is required for each of the three pre-employment exarninations.

Furthermore, Mr. Frilando contends that Defendants primarily relies on after-acquired
evidence, such as the fact that Mr. Frilando took a Regents Exam without an ASL interpreter.
Relatedly, Defendants failed to engage in the “interactive process” under anti-diserimination laws
or the “cooperative dialogue” under the City HRL.

Defendants’ contention: Should this issue prove to be relevant and a subject of the trial,
which Defendants contend it is not, and should not be the subject of the irial, Plaintiff's proficiency
in reading the English language was sufficient to comprehend the written exam questions and
answers for the positions to which he applied.

Plaintiff learned to read written English in school. He was taught to read written English
throughout his gchooling, including in grade school, middle school, and bigh school. Plaintiff took
and passed a high school Regents examination without ASL interpretation of test questions oF
answers. He has a Bachelor of Science in Communication Design from the New York City College
of Technology and an Associate’s Degree in Applied Science: Computer Programming and

Systems from LaGuardia Community College.

El
.
ag

Case 4:1.8-cv-05204-JSR Document 87 Filed 10/13/20 Page 12 of 26

Plaintiff reads for pleasure. He watches movies with closed captioning and reads the
closed captioning. In Plaintiff's prior employment positions, he and his supervisors
communicated in written English by writing notes to each other.

2. Whether Mr. Frilando’s requested accommodation would have caused an undue
hardship to defendants.

Plaintiff’s contention: Mr. Frilando contends that Defendants have no evidence of undue
hardship. Under the City BRL, every requested accommodation is reasonable unless it imposes an
undue hardship o9 Defendants, and Plaintiff is not required to disprove, rebut, oF effectively
contradict Defendants’ assertion of undue hardship. But in short, during the underlying events,
Defendants provided the following reasons to deny Mr. Frilando’s request: (1) the positions
allegedly require that the candidate understand and be understood in English; (2) allowing ASL
interpretation of the written exam questions would fundamentally alter the exam, and (3) allowing
ASL interpretation of the written exaim. questions would make uniform administration of the exam
impossible. When pressed for farther explanation during discovery, Defendants invoked privilege.
Defendants have not identified how the provision of an ASL interpreter for written exam questions
and answers would result in “an unequal playing field among applicants” but extra time would be
acceptable. Nor have Defendants explained how the provision of ASL interpreter for written exam
questions and answers would result in a fundamental alteration.

What is more, the Memoranda of Understanding, which were executed by NYCT and
DCAS, could be terminated by NYCT or DCAS at any time with sixty days’ notice, and both
parties agreed to comply with all applicable city, state, and federal laws. Ata 30(b)(6) deposition,

Robert Alexander, who is a senior director of DCAS and will be a witness at trial, testified to his

12
/ /

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 13 of 26

belief that the requirement of English stems from the New York Civil Service Law, but he was
unable to identify 4 provision requiring 4 candidate to understand or be understood in English.

Nor could Defendants avoid liability by delegating their obligations under city, state, and
federal anti-discrimination laws like the Americans with Disabilities Act. Indeed, Defendants, “tn
providing any aid, benefit, oF service, may not, directly or indirectly or through contractual,
licensing, or other arrangements, On the basis of disability deny @ qualified individual with a
disability the opportunity to participate in or benefit from the aid, benefit, or service.” See, 8+ 28
C.F.R. § 35,130(b)(1)@)-

Defendants’ contention: Defendants contend that the requested accommodation ofan ASL
interpreter to interpret the exam questions of answers would have caused an undue hardship to
defendants. It was not possible for Defendants to provide the requested accommodation because
they were required to administer the exams for which Plaintiff applied according to DCAS’s exam
regulations and protocols, including any modifications oF changes to those reculations and
protocols. DCAS and NYCT entered into a Memorandum of Understanding in 4011 and again in
2018, both of which provided that NYCT shall develop, administer, and score open competitive
examinations for certain NYCT job titles. Pursuant to both the 2011 and 2018 Memorandum of
Understanding between DCAS and NYCT, in administering exams during 2017 and 2018, NYCT
was required to comply with DCAS’s instructions, including DCAS’s General Examination
Regulations (the “Regulations”) and Protocols Respecting Examination Procedures, Veterans
Preference, and Eligible lists (the “Protocols”), and any amendments oF changes made by DCAS
to its General Examination Regulations oF Protocols Respecting Examination Procedures,

Veterans Preference, and Eligible lists.

13
Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 14 of 26

DCAS told NYCT that an ASL interpreter should be provided for the exam. instructions,
but not for the exam’s questions and answers. Because DCAS told NYCT not to provide an ASL
interpreter for the exam questions oF answers, it would have been an undue hardship for NYCT to
provide Plaintiff with the accommodation he requested. Cf. Kennedy v. Dresser Rand Co., 193
F.3d 120, 123 (2d Cir. 1999) (accommodation not reasonable where it was “virtually impossible”).
Further, provision of an ASL interpreter would have fundamentally altered the nature of the exam,
would have prevented the uniform administration of the exam, and would have created an unequal
playing field among applicants.

a Whether the accommodation offered by NYCT was reasonable.

Plaintiff's contention: Plaintiff contends that an ASL interpreter to interpret the written
examination questions and answers is a reasonable accommodation. Defendants were aware that
Mr, Frilando’s primary language was American Sign Language, not English. Plaintiff's expert
witness, Dr. Judy Shepard-Kegl, will explain that being Deaf does affect a person’s ability to
acquire and understand English.

For at least one area of the application process, DCAS guidance states that an “interviewer
must be alert to [a] candidate's ability to understand and be understood in English. A candidate
who seems to lack these abilities should be referred to take a qualifying English oral test. However,
reasonable accommodation should be provided for a candidate who has a disability which prevents
2

or impedes communication in English.”

https://www | pyc. gov! assets/dcas/ downloads! pdffreports/200_2.pdf .

ee

2 Wells Farge Bank, N.A. Y- Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156, 166
(S.D.N.Y. 2015) (discussing judicial notice of “documents filed with governmental entities and
available on their official websites,” among other things), cited by Mem. & Order, ECF No. 66.

14
/ /

Case 4:18-ev-05204-JSR Document 87 Filed 10/13/20 Page 15 of 26

Defendants’ failure to provide this reasonable accommodation bears no relation to any
documentation provided by Mtr, Frilando. On March 12, 2018, Michael Nigro, who is Defendants’
Manager of Exam Administration, emailed Mr. Frilando through ExamsUnit@nyct.com and
confirmed Mr. Frilando’s request for accommodations without further need for supporting
documentation: “We have now received your emailed request for ASL Interpretation Services and
extended tume on the multiple-choice.” Relatedly, Defendants did not require a doctor’s note
regarding an ASL interpreter in order to approve Mr. Frilando’s request for an ASL interpreter for
the oral or written instructions.

Tn fact, Defendants’ position is categorical: they do not provide translation or interpretation
services of test examination questions for any candidate whose primary language is not English.
Defendants never assessed Mr. Frilando’s abilities to communicate in English.

Defendants’ contention: Defendants contend that the accommodation offered by NYCT
was reasonable. Defendants offered to give Plaintiff twice the amount of time to complete the
exams as offered to other applicants and offered to provide an ASL interpreter fo interpret the
exam instructions and any communications between Plaintiff and the NYCT staff member
administering the exams. This accommodation was reasonable because, among other things, ASL
qs one’s primaty jJanguage is nota disability; Plaintiff submitted no documentation from a medical
professional stating that because of Plaintiff's disability, he needed an ASL interpreter for the test
questions; and Plaintiff is capable of reading written English.

Plaintiff's above quotation is taken from a DCAS bulletin applicable to candidates on an
eligible list, meaning candidates who have already taken and passed any qualifying written exam.
Thus the quotation has no relevance oF application to the requirement that the written exam be in

English. DCAS examinations are given only in English, The quotation also has no relevance OF

15
Case 1:18-cv
-05204-
JSR Document 90 Filed 10/20/20 Page 16
of 32

ied 10/13/20 Page 16 of 26

case 4:18-cv-05204-JSR Document 87 Fi

ause he never took or passed any of the exams for the jobs to which he

applic ation to Plaintiff bec

ssible. See

applied.
sonable where it is not po

mmodation cannot be rea
(ad Cir. 1999) (accommo

provide the accommod

Further, a requested acco
d Co., \93 £.3d 120, 123 dation not reasonable

NYCT could not

Kennedy v. Dresser Ran
ation

“virtually impossible”). Here,

DCAS told NYCI not to

mmodation.

where it was
provide she requested acco

requested by Plaintiff because

4, Whether Mr. Frilando’s requested accommodation of an ASL interpreter to
3 was connected to his disability.

erpret the exam question
his deafness, he learned to

int
Plaintiff's contention: Plaintiff contends that as @ result of
American Sign Language, not English. What is more,

Defendants

primarily communicate through
the “needs” of Mr. Frilando, who is a person with a disability, thereby
HRL.

failed to accommodate
questions” under the City

depriving him of the opportunity to “enjoy the right oF rights 0
anected to Mr.

Defendants’ contention:
Mr. Frilando stated that h

mmodation was not co

e required ASL interpretation of the exam questions

language is not a disability.

The requested acco

Frilando’s disability.
because ASL was his primary language. ASL as one’s primary
S Whether Mr. Frijando was qualified for the position of Train Operator, Bus

ck Worker.
d by Judge

Operator, of Tra
Plaintiff's contention: Defendants attempt to relitigate this issue decide
nted to Judge Schofield

ited by Defendants were essentially the facts prese

Schofield, But the facts ¢
at the summary-judgment stage. (See Defs.’ Local Civ. R. 56.1 Stmt. | 10-11., ECF No. 51-43
¢ Summ. J. at 3, ECF No. 61) (“{C]ommunicating with customers is

> Reply Br. in Support o
tions. Bus Operators must

tion for the Bus Operator

Defs.
and Train Operator posi

an essential job func

16
Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 17 of 26

ctions to passengers --* 2) (internal citation omitted). To reiterate,

the language of the ADA and the yelevant case law,”

also be able to provide dire
observed that “(plased on
that he could perform the ¢

am.” (Mem. & Order at 15,

ams for

Judge Schofield
gsential functions of the ex

g required to show only
ECF No. 66.)

Plaintiff “1
his claim of failure to accommodate his taking the ex
al (and it should not be), Mr. Frilando’s accommodation

this issue Was litigated at tri
s of the job. Throughout

Even if
the disputed

ated the essential function

st would not have realloc
othetical because Mr.

reque
but the discussion is hyp

s on hearing requirements,

interpreter for the job to re

on of

facts, Defendants focu:
ceive a visual yepresentati

id have requested an ASL
34.427, 437 WD.

Frilando cou
Hopkins Hosp. 158 F. Supp.

whistles, stop chimes, and so on. See Searls v. Johns
“A gurse’s duties with respect to communicating and responding to alarms go beyond
Searls would have used

Ma. 2016) ¢

at patients are saying an

her own

d hearing an alarm ringing.

hearing wh
ining when speaking to patients, families, and other hospital personnel;

medical expertise and tram
propriate action in response

patients; and taking the ap

ased on her exchanges with
fore, Searls’

providing care b
ommunicated the sound of an alarm visually. There

alarm after ap interpreter ¢
ons of communicating

to an
ed the essential job functi

accommodation request would not have reallocat

d responding to alarms.”’)
“present{ed] no

with others an
Defendants

Throughout discovery and at the summary-judgment stage,
daily basis. There is also

ts actually associated with hiring an interpreter on @
the effect a daily interpret

(JCC/TCB), 2016

estimation of the cos
no evidence in the record of Defendants’ | operating budget or er might
Smith v. Loudoun Cty. Pub. Schs, No. L15ev956

Va. Feb. 18, 1016); Searls

if it is correct that the sal

have on that budget.” See, ¢8.
y. Johns Hoplans Hosp., 158

S 19895, at #32--33 (B.D.
ary of a full-

US. Dist. LEX!
p. 3d 427, 439 D. Md. 2

would be twice the salary 0

016) (“Additionally, even

5 not establish that an

F, Sup
fa nurse, that in itself doe

time ASL interpreter

\7
.
ag

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 18 of 26

ASL interpreter would be an undue hardship.”). In fact, at a 30(b)(6) deposition, Michael Quiery;
who will be a witness at trial, testified that Defendants were unaware if cost issues prevent them.
from hiring an ASL interpreter to interpret the written questions and answers for Defendants’ pre-
employment examinations.

Defendants’ contention: Plaintiff was not gualified for the positions of Train Operator,
Bus Operator, of Track Worker.

As set forth in the Notice of Examination for the Train Operator and Track Worker exams,
the exams required the ability to use “Written Comprehension” and “Written Expression.” Each
exam was a written exam and in English. The Notice of Examination for cach of the positions to
which Plaintiff applied stated: “English Requirement: You must be able to understand and be
understood m English.” Plaintiff cannot understand or be understood 10 spoken English.

Before beginning work in any of the three positions, Mr. Frilando needed to satisty other
job requirements, including medical requirements, specified work experience and the requirement
that he be able to wnderstand and be understood im English, in addition to taking and passing the
multiple-choice examination. Plaintiff did not meet the minimum hearing qualifications for any of
the three positions, and a full-time ASL interpreter accompanying Plaintiff on the job would have
poth eliminated Plaintiff's performance of the essential requirements of the job and resulted in a
direct threat to Plaintiff's safety and the safety of others.

A Train Operator must be able to hear the radio despite noise from other trains passing by;
announcements by the conductor made over the P.A. system, the noise of another train
approaching, air leaks between couplers, line, and hoses; motors, compressors, and equipment
failures; and flat wheels, broken rails, and track defects. A train operator must also be able to hear

and detect different buzzer and whistle sounds.

18
Case 1:18-cv-0
5204-JSR Document 90 Filed 10/20/20 Page 19 of 32

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 19 of 26

Train Operators must make announcements to passengers regarding station stops, delays,
and unusual occurrences, communicate with personnel via two-way radio to report delays,
mechanical problems, and emergencies; and receive communications from conductors by listening
for buzzer signals.

As to hearing sensitivity/discrimination, a Train Operator must demonstrate a hearing
sensitivity on pure tone audiometric testing not worse than an average nearing loss in the better
ear greater than AQ dB at 500 Hz, 1000 Hz, and 2000 Hz. As to auditory attention (hearing noise),
a Train Operator must either (a) demonstrate a hearing sensitivity on pure tone audiometric testing
not worse than 40 dB in each ear at each frequency: 500 Hz, 1000 Hz, 2000 Hz and 3000Hz or (b)
have an audiometric speech discrimination test performed by an audiologist with at least 70%
reception in one cat at an intensity of no greater than 65dB. As to auditory attention, the use of a
hearing aid to meet these qualifications is not permitted unless the applicant can demonstrate that
they can function well in the actual job environment. As to sound localization (also referred to as
hearing localization), @ Train Operator must demonstrate a hearing sensitivity on pure tone
audiogram testing not worse than 40dB in either ear at each frequency: 500 Hz and 1000 Hz.

A Bus Operator must be able to hear passenger questions; the stop chime; emergency
vehicles; undercarriage bus noise; and the central control dispatcher notwithstanding any
background noise. A Bus Operator must also be able to hear and recognize emergency yehicles.

Bus Operators must be able to provide travel directions and information to passengers,
announce bus stops over the public address system, and report delays, mechanical problems and

emergencies to a dispatcher via two-way radio.

19
Case 1:18-cv-0
5204-JSR Document 90 Filed 10/20/20 Page 20 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 20 of 26

A Bus Operator must demonstrate a hearing sensitivity on pure tone audiometric testing
not worse than an average hearing loss in the better ear greater than 40 dB at 500 Hz, 1000 Hz,
and 2000 Hz.

A Track Worker must be able to hear instructions from 4 foreman and team members;
verbal warnings; the operation of power tools, the portable emergency alarm box a5 4 rail is being
powered on, and the whistle signal. A Track Worker must also be able to hear and identify a
flagman’s whistle and the location of an oncoming train.

A Track Worker must be able to communicate with coworkers and supervisors to give and
receive instructions, orders, and information. A Track Worker must be able to communicate in
noisy environments to avoid hazardous conditions, including proximity to the live third rail and
oncoming trains.

As to hearing sensitivity/ discrimination, 4 Track Worker must demonstrate a hearing
sensitivity on pure tone audiometric testing not worse than an average hearing loss in the better
ear greater than AQ dB at 500 Hz, 1000 Hz, and 2000 Hz. As to auditory attention (hearing noise),
a Track Worker must either (a) demonstrate a hearing sensitivity on pure tone audiometric testing
not worse than 40 dB in each ear at each frequency: 500 Hz, 1000 Hz, 2.000 Hz and 3000Hz or (b)
have an audiometric speech discrimination test performed by an audiologist with at least 70%
reception in one ear at an intensity of no ereater than 65dB. As to auditory attention, the use ofa
hearing aid to meet these qualifications is not permitted unless the applicant can demonstrate that
they can function well in the actual job environment. As to sound localization (also referred to as
hearing localization), 4 Track Worker must demonstrate a hearing sensitivity on pure tone

audiogram testing not worse than AQaB in either ear at each frequency: 500 Hz and 1000 Hz.

20
O 2

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 21 of 26

n exams it administers be in English and

6. Whether DCAS requires that the writte

eted into any other language.
and or be

may not be interpr
minimum ability to underst

Plaintiff's contention: The Regulations do not set a
ed on his ability to communicate in English

Nor was Mr, Frilando test
email

understood in English.
s is plain from those

despite bis emails with various representatives of Defendants. A
rt be understood in English.

me ability to understand ©

DCAS states that an “interviewer must be

exchanges, Mr. Frilando has 80
process,

e area of the application Pp

and and be understood in

geems

For at least on
English. A candidate who

didate’s ability to underst

be referred to take a qualify

ever, reasonable

alert to [a] cat
ing English oral test. How

ack these abilities should
which prevents oF impedes

tol
date who has a disability

accommodation should be provided for acandi
communication in English.” 3
ports/ 200 2.pdf.

ets/dcas/ downloads/pdti re
able accommo dation wil

https://www nyc.gov/ass

The Protocols gtate that “Cwihere appropriate, @ reason { be
ed for a person with a disability to enable him or her to take the examination . -- =
the NYCT’Ss Equal Emp NYCT ensures that

> +t will “provide reasonab

provid
loyment Opportunity Policy,

qualified

Likewise, under
le accommodations to

ce with applicable law,’
conditions and

“in accordan
es to enable them to pat

ticipate fully in the terms,

applicants . - - with disability

ment.”
d does not

privileges of employ
AS requires that its written exams are in English an

ordance with Local

Defendants’ contention: DC

nterpreted into any other |

“civil service exam.

anguage. Prepared in acc

permit the exams to be i
5 and their notifications will

Law 30, DCAS’s Language Access Plan states,

LLC, 127 ¥. Supp. 4q 156, 166
filed with governmental entities an

N.A. ¥. Wrights
d by Mem. & Order, ECF No. 66.

judicial notice of *

3 Wells Fargo Bank,
g other things), Cie

(iS DY. 2015) (discussing

available on their official websites,” amon.

21
/ /

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 22 of 26

continue to be produced only in English, as the City requires job candidates hold a level of
proficiency in the English language.”

Further, the quotations in Plaintiff's contention are taken from a Personnel Service Bulletin
applicable to candidates on eligible lists, meaning candidates who have already passed any
required exam. Thus, the quotations are inapplicable to exams and the requirement that exams be
in English. The bulletin is titled, “Qualifying English Oral Tests for Candidates on Eligible Lists.”
The first two sentences of the bulletin state, “To be hired from @ civil service eligible list, a
candidate for employment by the City of New York must be able to understand and be understood
in English. This requirement ig set forth in the General Examination Regulations and in each
Notice of Examination.”

Te Whether Mr. Frilando suffered any injury.

Plaintiff's contention: Mr. Frilando suffered emotional distress as 4 result of Defendants’
discrimation, and his civil rights were violated under the city, state, and federal laws at issue. Civil-
rights violations are inherently distressing. They inflict a “profound personal humiliation,” Powers
y. Ohio, 499 U.S. 400, 413 (1991), and “{a}s a matter of both common sense and case law,
emotional distress is a predictable, and thus foreseeable, consequence of discrimination.” Sheely
y. MRI Radiology Network, P.A. 505 F.3d 1173, 1199 (11th Cir. 9007). When a person like Mr.
Frialndo is excluded from an aspect of public life, that discrimination “denigrates the dignity of
the excluded” and “reinvokes a history of exclusion.” J.E.B. v. Alabama, 511 U.S. 127, 142 (1994).
Mr. Frilando need not provide medical testimony to support that fact. See Broome V. Biondi, 96
Ciy, 0805 (RLC), 96 Civ. 2262 (RLC), 1997 U.S. Dist. LEXIS 17349, at *36 & #40 (S.D.N.Y.

Nov. 4, 1997); see also Lore v. City of Syracuse, 670 F.3d 127, 177 (2d Ctr. 2012) (recounting

damages awards for emotional distress).

Ze
/ /

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 23 of 26

Defendants’ contention: Plaintiff suffered no injury. He applied for jobs knowing that he
was not qualified for any of the jobs. He declined to take any of the exams that were prerequisites
to obtaining the jobs. Plaintiff never sought of received counseling from any therapist of
psychologist for any alleged emotional distress in connection with the alleged failure by
Defendants to reasonably accommodate his disability.

Rule 4(b)(v): Particularized Statement of Relief Sought

Plaintiffs Statement:

Mr. Frilando seeks noneconomic compensatory damages for emotional distress under all
claims: Title I of the Americans with Disabilities Act, 42 U.S.C. § 12117(a); the Rehabilitation
Act, 29 U.S.C. § 7944; the New York State Human Rights Law, NY. Exec. Law § 297(9); and the
New York City Human Rights Law, N.Y.C. Admin. Code. § g-502(a). AS for the amount,
Mtr. Frilando intends to leave the determination of emotional-distress damages solely to the Court.

Alternatively, under the New York City Human Rights Law, Mr. Frilando seeks
compensatory damages even his “only injury is the deprivation of a right granted or protected by
[that statute],” NY.C. Admin. Code § g-502(h)(2), because he is “claiming to be a person
agerieved by an unlawful discriminatory practice as defined [by the statute|,” id. § 8-502{a).

Under all claims, Mr. Frilando seeks injunctive and declaratory relief, such as policy and
procedure changes, to ensure that Defendants comply with their obligations to deaf and hard-of-
hearing applicants or employees in accordance with city, state, and federal antidiscrimination laws.
Specifically, if a deaf or hard-of-hearing applicant’ s primary language is American Sign Language
(“ASL”), that applicant should be entitled an ASL interpreter for not only oral of written
instructions but also the written questions and answers.

Under all claims, Mr. Frilando seeks attorney’s fees.

29
/ /

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 24 of 26

Defendants’ Statement:
Defendants deny that Mr. Frilando is entitled to any relief. Defendants seck judgment in
their favor on all of Mr. Frilando’s claims, as well as costs and attorneys’ fees.
Rule 4(b)(vi): Witnesses.
Mr. Frilando intends to call the following witnesses in this order:
1, Jennifer Garcia
2. Michael Nigro
3. Michael Quiery
4. Robert Alexander (not available on Monday, October 19)
5, Plaintiff Kenneth Frilando
6, Dr. Judy Shepard-Kegl (Defendants have moved 11 limine to preclude this
witness's testimony)
Given section A(b)(vi) of the Court’s Individual Rules of Practice, Defendants intend to
call the following witnesses in this order (the last three, should they be needed):
1. Jennifer Gareia
2. Michael Nigro
3, Michael Quiery
4, Robert Alexander (not available on Monday, October 19)
5, Plaintiff Kenneth Frilando
6. Dr. Laura Bienenfeld (not available on Thursday, October 22) (Plaintiff has
moved in limine to preclude this witness’s testimony)
7. Antonio Seda (Plaintiff has moved in limine to preclude this witness’s

testimony)

94
/ /

Case 4:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 25 of 26

g. Joel Andrews (Plaintiff has moved in limine to preclude this witness’s
testimony)
Rule 4(b) (vii): Exhibits
Exhibit 1 1s Plaintiff's exhibit list with Defendants’ objections, and Exhibit 2 is
Defendants’ exhibit list with. Plaintiff’s objections. Unless otherwise noted, the Parties do not
object to the admissibility or the authenticity of the exhibits.
Rule 4(b) (viii): Final Estimate of Trial Length

The Parties estimate three to four days for trial.

Respectfully submitted,

{sf Andrew Rozynski Js) Beth L. Kaufman

Andrew Rozynski, Esq. Beth L. Kaufman, Esq.

David John Hommel, Esq. Jeremy Miguel Weintraub, Esq.
EISENBERG & BAUM, LLP SCHOEMAN UPDIKE KAUEMAN &
24 Union Square Fast, Fourth Floor GERBER LLP

New York, NY 10003 551 Fifth Avenue

Main: (212) 353-8700 New Yotk, NY 10176
arozynski@eandblaw.com Main: (212) 661-5030
dhommel@ecandblaw.com bkaufman@schoeman.com

Attorneys for Plaintiff joveintraub@schoeman.com

Attorneys for Defendants

SO ORDERED:

ofl
Date

 

25
Case 1:18-cv-
1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 26 of 32

Case 1:18-cv-05204-JSR Document 87 Filed 10/13/20 Page 26 of 26

CERTIFICATE OF SERVICE
I certify that on October 13, 2020. I electronically filed this document with the Clerk’s
Office using the CM/ECF system, which then sent a Notice of Electronic Filing to all registered

attormeys.

Dated: October 13, 2020 Respectfully submitted,

hAGio——

Andrew Rozynski, Esq.

David John Hommel, Esq.
FISENBERG & BAUM, LLP

94 Union Square East, Fourth Floor
New York, NY 10003

Main: (212) 353-8700

Fax: (212) 353-1708
arozynski@eandblaw.com
dhommel@eandblaw.com
Attorneys for Plaintiff
Case 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 27 of 32

Case 1:18-cv-05204-JSR Document 87-1 Filed 40/13/20 Page 1 of 2

EXHIBIT 1 — Plaintiff’s Exhibits with Defendants’ Objections

 
   
  

 

 

 

   

DEF37-39

 
 

 

 

 

April 20, 2017 Email and Others Between
Plaintiff and Exam Unit (Regarding Request
for Accommodations)

2 June 1, 2017 Emails and Others between DEF273-276
Plaintiff and Exam Unit (Regarding Request
for Accommodations)

3 June 5, 2017 Email and Others Between DEF302-303
Plaintiff and Exam Unit (Regarding Request
for Accommodations)

“ June 8, 2017 Email and Others Between DEF304-306
Plaintiff and Exam Unit (Regarding Request
for Accommodations)

5 November 21, 2017 Email and Others DEF28
Between Plaintiff and Exam Unit (Regarding
Request for Accommodations)

6 March 1, 2018 Email Between Plaintiff and | DEF83
Exam Unit (Regarding Request for

Accommodations)

7 March 2, 2018 Email Among Exam Unit
(Regarding Kenneth Frilando)
8 March 11, 2018 Email and Others Between DEF314-317
Plaintiff and Exam Unit (Regarding Request

for Accommodations}

9 April 2, 2018 Email and Others Between DEF46-51
Plaintiff and Exam Unit (Regarding Request

for Accommodations)

10 August 13, 2018 Email Among Exam Unit DEF321
(Regarding Makeup Exams for Kenneth
Frilando)

il August 31, 2018 Email and Others between PLAI-13
Plaintiff and Exam Unit (Regarding Response
to Requests for Accommodations)

Contract for ASL Interpreters Between the | DEF200-214

MTA New York City Transit and All Hands
in Motion LLC

 

 

     

 

 

DEF322

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
    
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_

| Plaintiff has removed unnecessary zeroes from the Bates-numbering system for both Parties’
production.
Case 1:18
718-cv-05204-
4-JSR Document 90 Filed 10/20/
20 P

case 1:18-Cv" 4 Filed 10/13/20 Eager of 32

 
 
  

     

of Understanding

2014 Memorandum
the New

Between the City of New York and
York City Transit Authority

2018 Memorandum of Understanding

Between the City of New York and the New

York City T ransit Authority

General Examination. Regulation
Citywide Administrative

 
 
  

  

   
 

    
  
   
 
 

  
 

  
 

 
  
 
 
   

 
  

Department of
Services

  

    
  

 

Guide by the
1 Administrative

 
 
 
 
  

 
 
   
  
 

MTA New York City Tr
for Exam Accommodation Requests
Emails Between Plaintiff

Exam Unit of About Plaintiffs Requests for

ons

 
 

 
 

   
 
   
   
     
     

Doctor’s Note Re
Plaintiff
Case 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 29 of 32

Case 1:18-cv-05204-JSR Document 87-2 Filed 10/13/20 Page i of 4

EXHIBIT 2 -- Defendants’ Exhibits with Plaintiff's Objections

 

 
 

‘Exhibit No. — | Exhibit Deseription :

"| Plaintif's Objection

 

 

  

 

DEF EX, 1

Rodisionical Report dated Luar 10 D

00085-87)

 

DEF EX, 2

NYCTA “SPECIAL
CIRCUMSTANCES Directions for
submission of requests” (D00022-24)

 

DEF EX. 3

DCAS “SPECIAL CIRCUMSTANCES
Directions for Completing Application
for Examination Form” (D 000259-60)

 

DEF EX. 4

Note dated 1/22/15 from Dr.
Lawrence J. Martin (D 000312)

 

DEF. EX. 5

Emails between Plaintiff and Exams
Unit, dated April 20-21, 2017 (P
00019-20)

 

DEF. EX. 6

Emails between Plaintiff and Exams

Unit, Exams Makeups, and J ennifer

Garcia, dated April 20 —June 1, 2017,
with attachment (D 00032-35)

 

DEF. EX. 7

Emails among Plaintiff, Exams Unit,
Exams Makeups, Jennifer Garcia,
Michael Nigro and Michael Quiery,
dated April 20, 2017 — June 1, 2017,
with attachment (D 000273-76)

 

DEF, EX. 8

Emails among Jennifer Garcia,
Michael Quiery, and Nikola Kapovie,
dated June 1, 2017, with attachment
(D 000291-96)

 

DEF. EX. 9

Email from Exams Makeups to
Plaintiff, dated June 2, 2017 (D
00056)

 

DEF, EX. 10

Emails between Plaintiff and Exams
Makeups, dated June 2-5, 2017 (D
00076-77)

 

 

DEF. EX. 11

 

 

Emails between Plaintiff and ixams
Makeups, dated June 2-16, 2017 (D
00029-381)

 

 

 
Case 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 30 of 32
Case 1:18-cv-05204-JSR Document 87-2 Filed 10/13/20 Page 2 of 4

 

‘Exhibit No.

JinhbieDecipdon

 

 

 

~T[ Plaintiff's Objection

 

 

DEF. EX, 12

Emails between Plaintiff and Exams

Makeups, dated Nov 21-29, 2017 (D
00028)

 

DEF, EX. 13

Emails between Plaintiff and Exams
Unit, Exam Makeups, and Michael
Nigro, dated March 1 — April 2, 2018
(D 000110-116)

 

DEF, EX. 14

Emails among fxams Unit, Michael
Nigro, Nick Kapovic, Maria Casilio,
Jennifer Garcia, and Plaintiff, dated
March 1-12, 2018, with attachment
(D 000314-18)

 

DEF. EX. 15

Emails among Jennifer Garcia,
Minette Millington, and Nick
Kapovic, dated April 96-27, 2018 (D
000319-20)

 

DEF, EX, 16

 

Email from Michael Nigro to
Alexander Fisher and Sara Giller,
dated August 13, 2018 (D 000321)

 

DEF, EX. 17

Email from Exams Unit to Plaintiff,
dated Aug 17, 2018 (P 0004)

 

DEF, EX, 18

Purchase Order between NYCTA and
All Hands in Motion, dated August
16, 2018 (D 000200-14)

 

DEF. EX, 19

Emails between Michael Nigro, Exam
Makeups and Plaintiff, March 1 —
August 31, 2018 (P 0001-13)

 

 

DEF, EX. 20

 

 

 

3011 Memorandum of Understanding
Between the City of New York
(Acting Through its Department of
Citywide Administrative Services)
and the New York City Transit
Authority (D 000234-48)

 

 

 

 

 

 
Case 1:18-cv-
18-cv-05204-JSR Document 90 Filed 10/20/20 Page 31 of 32
Case 1:18-cv-05204-JSR Document 87-2. Filed 10/13/20 Page 3 ord

 
  
 

   

Exhibit No.

  
     

me a

  

 

9018 Memorandum of Understanding
Between the City of New York

(Acting Through its Dep artment of
Citywide Administrative Services)
and the New York City Transit
Authority (D 00026 1-48)

 
 
     
   
 
  
 
 

       

DEF. EX. 21

 
  

Memorandum of Understanding
between MTA New York City Transit
and MTA Bus Company, dated
January 2006

  
 
 

 
 
 
 

DEF. EX. 22

 
 
  
  
 
 
   
 
 
  
 
 

 

 
 
 
 

Notice of Examination Train
Operator Exam No. 7604 (D0005- 10)

 
   

DEF. EX. 23

 
  
 

Notice of Examination Bus Operator,
Exam # 7105 (D 00017-21)

  
  

DEF. EX. 24

 
  
 
  
 

Notice of Examination Track Worker,
Exam No. 8600 (D 00011-16)

Job Analysis Report Train Operator,
Exam No. 7604 (D 000154-78)

Job Analysis Report Bus Operator,
DEF. EX. 27 | Eyam No. 7612 (D 000138-53)

Job Analysis Report Promotion to
Track Worker, Exam No. 8704 Track
Worker, Exam No. 8600 (D 000127-
37)

Job Profile: Ergonomic Highlights
(Bus Operator) (D 000179-80)

Job Profile: Ergonomic Highlights
(Revenue Train Operator) (D 000181-
82)

Job Profile: Ergonomic Highlights
(Track Worker) (D 000188-84)

Chapter 4 “Hearing” from New York
City Transit Medical Standards (D
000186-99)

April 10, 2017 admission letter for

DEF. EX. 33° | qy.ain Operator Exam (D 00025)

  
  
 

DEF. EX. 25

 
  

 
   
    
 
  

 
  

 

 

  
 

  
 

DEF, EX. 28

DEF, EX. 29

DEF. EX. 30

    
  
 

  
 

   
 
  

  
   

    
  
 
   

 
    
  
 
 
   
  
 
   

DEF. EX. 31

   
   
 

   

DEF. EX. 32

  
  

     

     
Case 1:18-cv-05204-JSR Document 90 Filed 10/20/20 Page 32 of 32

Case 1:18-cv-05204-JSR Document 87-2 Filed 10/13/20 Page 4 of 4

 

ExhibitNo.

 

   

[ExnibitDeseription ———=—~*~*~*~S~*« Panini? Ojectéom =

 

DEF. EX. 34

Nov. 13, 2017 admission letter for Bus
Operator Exam (D 00026)

 

DEF, EX, 35

March 1, 2018 admission letter for
Track Worker Exam (D 00027)

 

DEF, EX. 36

EEO policy () 0001-2)

 

DEF. EX, 37

EEO Program Summary (D0003-4)

 

DEF. EX, 38

Plaintiff's resume (P 00035-36) FRE 401 & 403

 

 

DEF, EX. 39

Plaintiffs Facebook page (Def. Ex. I FRE 401 & 403
from Plaintiffs deposition)

 

 

 

 
